Citation Nr: 9903023	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's service medical records show that he dislocated 
his left knee in March 1946.  The August 1946 discharge 
examination revealed mild relaxation of the left anterior and 
exterior lateral ligaments and slight relaxation of the left 
anterior cruciate ligament.  There was no limitation of 
flexion of the left leg, and an x-ray examination of the left 
knee was negative.  

During a post-service medical examination in November 1949, 
the veteran reported occasion knee problems.  The examiner 
noted a swollen left knee with inflammatory fluid to the 
quadriceps tendons and limited joint flexion and tenderness 
to the medial condyles.  The diagnosis was possible slipping 
internal semilunar cartilage and chronic edema with ligament 
relaxation.

During VA examination in December 1949, the veteran reported 
occasional swelling and snapping out of the left knee.  He 
stated that the knee slipped out approximately once per 
month.  The examiner noted crepitus on active and passive 
motion, but no swelling, limitation of motion or unnatural 
mobility.  

A February 1950 private x-ray examination revealed a small 
area of calcification in the region of the intercondylar.  
The diagnosis was possible joint mouse.

Private medical records dated in October 1950 show the 
veteran sustained injuries including a laceration to the left 
leg in an industrial accident.  It was noted that the 
laceration was approximately 10 inches long, starting 8 
inches above the left knee and extending backward and 
downward into the popliteal space, cutting through the 
external popliteal nerve, tendons and muscles.

During VA examination in April 1997, the veteran reported 
that in October 1950 he had sustained an industrial injury 
which damaged the posterior tendons to the left knee and 
removed approximately 5 inches of the peroneal nerve.  The 
examiner's diagnoses included injuries to the left knee and 
leg, with loss of part of the biceps femoris tendon and 
peroneal nerve, post operative repair of tendon, with 
residual lower leg varus deformity, limitation of motion and 
left foot drop, and bilateral degenerative joint disease of 
the knees.

In November 1997 the veteran's private physician opined that 
the veteran's severe degenerative joint disease of the left 
knee was the result of concomitant angulation of the lower 
leg and a chronic dislocation problem due to an injury during 
active service.  It was also noted that the 1950 industrial 
injury "probably [had] not contributed a great deal" to the 
veteran's severe degenerative changes of the knee.

A December 1997 report by the VA physician who conducted the 
April 1997 examination reflects that the veteran's October 
1950 injury had resulted in severe deformity of the left 
lower leg, limitation of motion, pain and left foot drop, and 
that the severe degenerative joint disease of the left knee 
was "undoubtedly caused" or "made worse" by the 
dislocation injury in 1946.  It was also noted that while the 
veteran exhibited degenerative joint disease in other areas, 
arthritis in the left knee was more severe because of the 
1946 injury.  The examiner noted that the 1950 industrial 
injury did not "appreciably aggravate or cause the 
degenerative joint disease in the left knee."


Based upon a review of the evidence of record, the Board 
finds that additional development is required for an adequate 
determination of the issue on appeal.  The Board notes that 
the available medical opinions do not adequately demonstrate 
which of the veteran's present symptoms may be attributed to 
his service-connected left knee disability.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In addition, the Board notes that in correspondence received 
in June 1997 the veteran stated that "State Industrial 
Insurance" commission records management personnel reported 
there were existing records related to his claim, but that 
they had not been located.  The Board finds that, if 
available, this information would be beneficial in evaluating 
the veteran's service-connected disability.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.  The veteran is requested to 
provide authorization necessary for the 
release of any private medical records.  
The RO, after obtaining any necessary 
authorization, should obtain any 
available records associated with the 
veteran's "State Industrial Insurance" 
claim as a result of the injury in 
October 1950.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
which, if any, of the veteran's present 
left knee symptoms can be attributed 
solely to his injury during active 
service.  The claims folder and a copy of 
this remand should be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include complete active and 
passive range of motion testing. 

The examiner, to the extent possible, is 
requested to provide opinions, based upon 
the medical evidence of record and sound 
medical principles, (1) as to the nature 
and extent of the veteran's service-
connected left knee disorder prior to an 
October 1950 industrial accident, and (2) 
to distinguish which of the veteran's 
current left knee symptoms are solely 
attributable to his service-connected 
left knee disability.

With regard to the service-connected left 
knee disability, the examiner should 
describe any anatomical damage or 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


